 Case 1:20-cr-00059-RPK Document 12 Filed 03/01/20 Page 1 of 5 PageID #: 26




 SK:DEL
F.#2020R00056


 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                            X


 UNITED STATES OF AMERICA                           STIPULATION AND RULE 16rd¥n
                                                    PROTECTIVE ORDER
        - against -
                                                    No.20CR059(RPK)
 LEED'AVANZO,

                         Defendant


                                           X


              IT IS HEREBY STIPULATED AND AGREED by and between the

undersigned attorneys and ORDERED by the Couit, pui'suant to Federal Rule of Criminal

Procedure 16(d),that:

              1.      Any and ail discoveiy material designated by the government as

"sensitive discovery material" and produced to the defendant LEE D'AVANZO (the

"defendant"), by the government in the above-captioned case, and any and all copies, notes,

transcripts, documents or other infoimation derived or prepared from the sensitive discovery

material, may be used by the defendant and defense counsel for any puipose consistent with

this Protective Order in furtherance ofthe representation of the defendant in connection with

the above-captioned indictment;

              2.      The government may designate discovery material as "sensitive

discoveiy material," consistent with the terms ofpai'agraph 3,by providing written notice of

such designation to defense counsel with specific reference to the Bates number(s)
 Case 1:20-cr-00059-RPK Document 12 Filed 03/01/20 Page 2 of 5 PageID #: 27




con*esponding with the discoveiy material to be so designated, either at the time of

production to defense counsel or at any time thereafter;

              3.      Defense counsel may petition the Com1:at any time to challenge the

government's designation of material as "sensitive discoveiy material;"

              4.      Any and all sensitive discovery material produced to the defendant by

the government and any copies, notes, h-anscripts, documents or other infoimation derived or
prepai'ed fi-om the sensitive discoveiy material shall not be further disseminated by the

defendant or defense counsel to any individuals, organizations or other entities, other than

members ofthe legal staffofand expert witnesses and interpreters retained by defense

counsel, who shall be bound by the entirety ofthis Protective Order, without further notice to

and consent by the government, or order by the Court;

              5.     Each ofthe individuals to whom disclosure is authorized in pamgraph

4,that is, members ofthe legal staff of and expert witnesses and interpreters retained by

defense counsel, shall be provided a copy of this Protective Order and advised that he or she

shall not fmther disseminate any portion ofthe sensitive discovery material or any copies,

notes,ti-anscripts, documents or other information derived or prepared &om the sensitive

discoveiy material except in conformity with this Protective Order;

              6.     The defendant may review the sensitive discoveiy material only in the

presence of defense counsel or defense counsel's legal staff. The defendant is prohibited

from having possession, custody or control ofthe sensitive discoveiy material, except to the

extent necessary for the defendant to review the sensitive discovery material in the presence

of defense counsel or defense counsel's staff. The defendant is further prohibited from
Case 1:20-cr-00059-RPK Document 12 Filed 03/01/20 Page 3 of 5 PageID #: 28




disseminating any sensitive discoveiy material and may not provide information from

sensitive discovery material to others;

              7.      Where the defendant and/or defense counsel wishes to disclose any

portion ofthe sensitive discovery material or any copies, notes, transcripts, documents or

other information derived or prepai-ed from the sensitive discovery material to any individual

to whom disclosure is not authorized by pai'agi'aph 4, defense counsel must provide advance

notice to the government and make application to the Court for autliorization to malce such

disclosure, and such notice must be given sufficiently in advance ofthe contemplated

application so as to peimit briefing and argument on the propriety ofsuch disclosure;

              8.     None ofthe sensitive discovery material nor any copies, notes,

transcripts, documents or other information derived or prepai'ed fi*om the sensitive discovery

material shall be disseminated to, or discussed with,the media in any form. Nothing in this

Protective Order prohibits the media fi'ora obtaining copies ofany items that become public

exhibits at any conference, hearing,hial or other proceeding. Where the defendant and/or

defense counsel wishes to attach any portion ofthe sensitive discovery material to public

filings made with the Couif, defense counsel must provide advance notice to the government

and make application to the Court for authorization to make such disclosure, and such notice

must be given sufficiently in advance of the contemplated application so as to permit briefing

and argument on the propriety ofsuch disclosure;

              9.     Nothing in this Protective Order shall preclude the government from

seeking a further protective order pursuant to Rule 16(d)as to paiticulai* items ofdiscoveiy

material;
Case 1:20-cr-00059-RPK Document 12 Filed 03/01/20 Page 4 of 5 PageID #: 29




               10.    Ifthe defendant obtains substitute counsel, the undei-signed defense

counsel will not transfer any portion ofthe discovery material or any copies, notes,

transcripts, documents or other infonnation derived or prepai-ed from the discovery material
unless and until substitute counsel enters into this Protective Order;

               11.    The defendant and defense counsel will return to the government any

sensitive discovery material and all copies thereof, whether in the possession ofdefense

counsel or members ofthe legal staff of and expeit witnesses and linguists retained by

defense counsel who have signed this Protective Order,(a) within seven days of a verdict of

acquittal rendered by ajury,(b)within seven days ofthe date when an appeal ofany
sentence was requhed to be filed, ifno appeal is filed,(c)at the time defense counsel ceases
to represent the defendant, or(d)within seven days ofthe issuance ofan appellate decision
rendering a final judgment of any direct appeal; and
Case 1:20-cr-00059-RPK Document 12 Filed 03/01/20 Page 5 of 5 PageID #: 30




              12.     Any violation ofthis Protective Order(a)will require the immediate

return to the United States ofthe discoveiy material and all copies thereof, and

(b)may result in contempt of Court.


Dated: Brooklyn, New York
       February 25,2020




                                                   RICHARD P. DONOGHUE
                                                   United States Attorney
                                                  Eastein Diatiict^fNew York
                                           By:            r
                                                  i)evon Lash
                                                  Assistant U.S. Attorney
                                                  (718)254-6014




                                                             jcacp; Jbsq.
                                                            for Lee D'Avanzo




SO ORDERED
this     day ofFebraary,2020

   s/ Rachel P. Kovner
THE HONORABLE RACHEL P.KOVNER
UNITED STATES DISTRICT JUDGE
